Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 Feb, 2021 was filed after the mailing date of the non-final rejection on 03 September, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey A Sedlar on 09 Feb, 2021.

The application has been amended as follows: 
5. (Cancelled)
11. (Cancelled)
12. (Currently amended) A particle separator comprising:

a housing having a first plate and a second plate spaced apart from the first plate, and through which a flow stream is directed; and 
each divider having perforated sheets with the perforations forming the cavities, the cavities each having a depth limited to less than the distance through the respective divider to maintain a blind end in each cavity, the depth extending from an opening of the respective cavity to the blind end of the respective cavity, each cavity having a length across its respective opening in a direction of the flow stream, the cavities each having an aspect ratio greater than one where the depth of the respective cavity is greater than the length of the respective cavity, and each cavity configured due to its respective blind end and aspect ratio to generate vortices in the cavity that collect particles from the flow stream and to deposit and collect the particles in the cavities at the blind ends.
19. (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, U.S Patent No. 4198219 to Krisko is considered to be the nearest prior art but does not teach nor fairly suggest including a plurality of cavities of a cylindrical shape with openings that are circular, wherein the depth of the respective cavity is greater than the length of the respective cavity and each cavity configured due to its respective blind end and aspect ratio to generate vortices in the cavity that collect particles from the flow stream and deposit the particles in the cavities blind ends.
As to independent claim 12, Krisko is considered to be the nearest prior art but does not teach nor fairly suggest that each divider has perforated sheets with the perforations forming the cavities.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ M AAMIR whose telephone number is (469)295-9299.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


HAFIZ M. AAMIR
Examiner
Art Unit 1773



/LUCAS A STELLING/Primary Examiner, Art Unit 1773